United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3797
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                 Adnan Alibegic

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                             Submitted: May 9, 2022
                              Filed: May 27, 2022
                                   [Published]
                                 ____________

Before STRAS, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Law enforcement officers found Adnan Alibegic unresponsive in the front
seat of his car, with drugs and a gun next to him. They found two more guns in his
home while executing a search warrant. Alibegic pleaded guilty to being a felon in
possession of a firearm, 18 U.S.C. §§ 922(g)(1), 924(a)(2).
       The Presentence Report recommended a 4-level enhancement for possessing
the gun “in connection with another felony offense.” U.S.S.G. § 2K2.1(b)(6)(B).
The “other felony” was a violation of Iowa Code § 724.4(1) (2018) (amended 2021).
At the time, that provision prohibited “knowingly carr[ying] or transport[ing] in a
vehicle a pistol or revolver.” Id. But the Iowa legislature significantly amended the
statute before Alibegic’s sentencing hearing. The new version, effective July 1,
2021, reads: “A person who goes armed with a dangerous weapon on or about the
person, and who uses the dangerous weapon in the commission of a crime, commits
an aggravated misdemeanor.” Iowa Code § 724.4 (2021).

       It’s undisputed that Alibegic’s offense conduct violated the old version of the
statute. The district court 1 found that the relevant version was the one in effect at
the time of the offense, and applied the enhancement. Alibegic appeals, arguing that
the district court misapplied the enhancement because the relevant version for
Guidelines purposes is the one in effect at the time of sentencing.

      We review the district court’s legal conclusions in applying the enhancement
de novo, and its findings of fact for clear error. United States v. Dixon, 822 F.3d
464, 465 (8th Cir. 2016).

       The court correctly found that, for purposes of § 2K2.1(b)(6)(B), the relevant
version of Iowa Code § 724.4(1) is the one in effect at the time of the offense, not at
the time of sentencing. United States v. Ford, No. 21-1534, 2022 WL 274510, at *2
(8th Cir., Jan. 31, 2022) (per curiam) (unpublished) (citing United States v. Merrett,
8 F.4th 743, 747 n.1 (8th Cir. 2021)). When Alibegic committed the offense, his
conduct was a felony under state law.

       Alibegic tries to distinguish his case from Ford and Merrett. In those cases,
the law was amended after sentencing, while the defendants’ appeals were pending;


      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
                                      -2-
Alibegic was sentenced after the amendment took effect. But this difference is
immaterial. The relevant version of the statute under our rule—the one in effect at
the time of the offense—was the same in all three cases.

      Accordingly, we affirm.
                     ______________________________




                                        -3-